MOSER, P.J.
The Milwaukee Metropolitan Sewerage District (the District) and GO of Wisconsin, Inc. (GO) appeal an interlocutory order granting Best Disposal Systems (Best) a temporary injunction. Because the trial court abused its discretion in granting the injunction, and because the court failed to rule on an issue, we reverse.
In late 1984 the District requested bids for the disposal of trash which the District screens out of waste-water before treating it. The bid request specified that all bids had to name an approved landfill site. GO, the low bidder, initially forgot to name a landfill site, but filed the information shortly after. The District awarded the contract to GO.
GO's chosen landfill site, Land Reclamation, Ltd. (Land Reclamation), was located in the Town of Mount Pleasant. A January, 1970, Town of Mount Pleasant ordinance provided that the landfill could only receive waste from Racine county and parts of Kenosha county.
Best, the high bidder on the contract, challenged the award of the contract and asked the trial court for a temporary injunction against the District enjoining it from awarding the contract to GO. The court ordered a temporary injunction. We granted the District and GO leave to appeal.
GO and the District initially argue that the trial court abused its discretion in issuing the temporary injunction. The granting or denial of a temporary injunction is within the trial court's sound discretion and will not be reversed on appeal absent a showing of an abuse *540of discretion.1 The test is not whether the appellate court would grant the injunction but whether there was an abuse of discretion on the trial court's part.2 An abuse of discretion in granting or refusing to grant a temporary injunction may occur if the trial court: (1) failed to make a record of factors relevant to the discretionary determination in a particular case; (2) considered clearly irrelevant or improper factors; or (3) clearly gave too much weight to one factor.3 An abuse of discretion may also be found where the trial court made an error of law.4 The trial court is to consider the following guidelines in making its determination:
"Injunctions, whether temporary or permanent, are not to be issued lightly. The cause must be substantial. A temporary injunction is not to be issued unless the movant has shown a reasonable probability of ultimate success on the merits. Temporary injunctions are to be issued only when necessary to preserve the status quo. Injunctions are not to be issued without a showing of a lack of adequate remedy at law and irreparable harm, but at the temporary injunction stage the requirement of irreparable injury is met by showing that, without it to preserve the status quo pendente lite, the permanent injunc*541tion sought would be rendered futile." (Footnotes omitted.)5
We hold that the trial court abused its discretion in granting Best a temporary injunction. We therefore reverse.
Best sought its preliminary injunction on two grounds: first, that the District violated statutory bidding requirements by allowing GO to name a landfill operator after the bids had been opened; and second, that Land Reclamation was not an approved landfill operator because the Town of Mount Pleasant ordinance prevented it from receiving Milwaukee waste.
In its oral decision, the trial court failed to make fact findings or rule on the issue of whether the District violated state law by allegedly disregarding its bid proposal agreement. Where a trial court fails to make a finding of fact, we may reverse and remand for the making of findings and conclusions.6 We do so here, because this issue was integral to the trial court's estimation of Best's success on the merits.
At the injunction hearing, Best argued that under sec. 144.445(5), Stats., local preexisting ordinances regulating waste disposal preempted state statutes. The trial court agreed with Best and issued the injunction even though it stated that it did not understand the statute or the legislative intent behind the statute. We hold that because the trial court erroneously inter*542preted sec. 144.445(5), it abused its discretion in issuing the injunction.
Section 144.445, Stats., governs conflicts between local ordinances and state law concerning solid waste disposal facilities. Section 144.445(5) deals with the applicability of local approvals.7 That section provides:
(5) Applicability of Local Approvals, (a) The establishment of facilities is a matter of statewide concern.
(b) An existing facility is not subject to any local approval except those local approvals made applicable to the facility under pars, (c) to (g).
(c) Except as provided under par. (d), a new or expanded facility is subject to preexisting local approvals.
(d) A new or expanded facility is not subject to any preexisting local approvals which are specified as inapplicable in a negotiation agreement ap*543proved under sub. (9) or an arbitration award issued under sub. (10).
(e) Except as provided under par. (f), a new or expanded facility is not subject to any local approvals which are not preexisting local approvals.
(f) A new or expanded facility is subject to local approvals which are not preexisting local approvals if they are specified as applicable in a negotiation agreement approved under sub. (9).
(g) This subsection applies to a new or expanded facility owned or operated by a county in the same manner it applies to all other new or expanded facilities. [Emphasis added].
Interpretation of a statute is a question of law.8 We need not defer to the trial court's determination of questions of law.9 In construing a statute, we look first to its language. If the statutory language is clear, we do not consider any outside sources in determining legislative intent.10
Section 144.445(5)(b), Stats., states on its face that "[a]n existing facility is not subject to any local approval except those local approvals made applicable to the facility under pars, (c) to (g)." This subsection clearly governs cases where the local approval is preexisting as well. None of subsecs, (c) through (g) apply to this case because Land. Reclamation is not a "new or expanded facility." Section 144.445(12)(c) states that "an existing solid waste disposal facility . . . shall be *544treated as a new expanded facility upon the adoption of a siting resolution by any affected municipality under sub. (6)." There is no evidence in the record that the Town of Mount Pleasant has adopted a siting resolution.
The trial court incorrectly determined that the Town of Mount Pleasant ordinance preempted sec. 144.445, Stats. In determining whether a preemption challenge to an ordinance has a reasonable probability of success, a trial court should assess whether express statutory language has withdrawn, revoked, or restricted the local government's power; the probability that the challenged ordinance is logically inconsistent with state legislation; and the probability that the challenged ordinance infringes the spirit of a state law or general policy of the state.11 Here the trial court failed to determine whether the Town of Mount Pleasant ordinance infringed on the spirit of sec. 144.445. The legislature has deemed the establishment of solid waste disposal facilities to be a matter of statewide concern.12 Although not conclusive, legislative determinations that matters are of statewide concern are entitled to great weight.13 In a dispute between matters of local and statewide concern, the statewide concern will be paramount.14
*545Because the trial court failed to decide an issue of law integral to the injunction, and because it abused its discretion in issuing the injunction based on an erroneous interpretation of the law, we reverse the order granting the injunction and remand the case to the trial court for a de novo consideration of whether an injunction should issue.15
By the Court. — Order reversed.

 Wisconsin Ass'n of Food Dealers v. City of Madison, 97 Wis. 2d 426, 429, 293 N.W.2d 540, 542 (1980) (footnote omitted); Mercury Records Prod., Inc. v. Economic Consultants, Inc., 91 Wis. 2d 482, 500, 283 N.W.2d 613, 622 (Ct.App. 1979) (footnote omitted).


 Wisconsin Ass'n of Food Dealers, supra note 1, at 429, 293 N.W.2d at 542 (footnote omitted).


 Id. at 430, 293 N.W.2d at 542 (citation omitted).


 Negus v. Madison Gas & Elec. Co., 112 Wis. 2d 52, 62, 331 N.W.2d 658, 664 (Ct.App. 1983) (citation omitted).


 Wisconsin Ass'n of Food Dealers, supra note 1, at 429, 293 N.W.2d at 542 (emphasis added, citation omitted).


 See State v. Williams, 104 Wis. 2d 15, 22, 310 N.W.2d 601, 605 (1981) (citation omitted).


 According to sec. 144.445(3)(d), Stats., a "local approval"
includes any requirement for a permit, license, authorization, approval, variance or exception or any restriction, condition of approval or other restriction, regulation, requirement or prohibition imposed by a charter ordinance, general ordinance, zoning ordinance, resolution or regulation by a town, city, village, county or special purpose district, including without limitation because of enumeration any ordinance, resolution or regulation adopted under s. 59.065, 59.07, 59.083, 59.97, 59.971, 59.974, 60.10, 60.22, 60.23,60.54,60.77,61.34,61.35,61.351,61.354,62.11,62.23,62.231, 62.234, 66.01, 66.052, 66.24(8), 87.30, 91.73, 144.07, 196.58, 236.45 or 349.16 or subch. VIII of ch. 60.
Because the Town of Mount Pleasant ordinance predated Land Reclamation's landfill site, it falls under sec. 144.445(3)(fm), which states that:" 'Preexisting local approval' means a local approval in effect at least 15 months prior to the submission to the department of either a feasibility report under s. 144.44(2) or an initial site report, whichever occurs first."


 Town of Seymour v. City of Eau Claire, 112 Wis. 2d 313, 319, 332 N.W.2d 821, 823 (Ct.App. 1983).


 Ball v. District No. 4 Area Bd., 117 Wis. 2d 529, 537, 345 N.W.2d 389, 394 (1984).


 Id.


 Wisconsin Ass'n of Food Dealers, supra note 1, at 433, 293 N.W.2d at 544.


 See sec. 144.445(5), Stats.


 Wisconsin Ass'n of Food Dealers, supra note 1, at 431, 293 N.W.2d at 543 (footnote omitted).


 Id.


 See id. at 435, 293 N.W.2d at 545 (when it is evident that the trial court's analysis is incomplete and that the trial court abused its discretion, court of appeals should reverse and remand for de novo hearing).